Day, J.
Section 3173 of the Code provides that “no appeal shall be taken in any cause in which the amount in controversy between the parties, as shown by the pleadings, does not exceed one hundred dollars, unless the trial judge shall certify that such cause involves the determination of a question of law, upon which it is desirable to have the opinion of the Supreme Court.” The abstract in this case shows that “ the court certifies that said cause involves a question upon which it is desirable to have the opinion of the Supreme Court.” This certificate is deficient in an essential material, and does not confer upon us jurisdiction to review the case. The legislature recognized the fact that cases involving less than one hundred dollars might embrace important legal principles, which it would be desirable to settle finally upon appeal. ITence the certificate is required to state that the cause involves the determination of a question of law, as,con-tradistinguished from one of fact. It was not intended that, in cases of so small magnitude, this court should be called upon to review the evidence, and determine the sufficiency of it to support the judgment or verdict.
Because of the insufficiency of the certificate, we do not review the questions presented in argument, but hold that the appeal must be, at appellant’s costs,
Dismissed.